Citation Nr: 0908062	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder as 
secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967, during the Vietnam Era.  There is evidence in 
the record that he served in Vietnam from June 1, 1966, to 
June 3, 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, Regional 
Office (RO), which denied entitlement to service connection 
for PTSD and a skin disorder as secondary to exposure to 
Agent Orange.  The Veteran disagreed with such decisions and 
subsequently perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, which he 
attributes to the March 23, 1967 death of a friend, Isaiah 
Samuels, who volunteered for a mission and "returned in a 
body bag."  See "Statement in Support of Claim," VA Form 
21-4138, received March 2004; March 2004 "Information in 
Support of Claim for Service Connection for PTSD" form.  The 
Veteran also attributes his PTSD disability to the death of 
an innocent civilian that he killed sometime between November 
1966 and December 1966 in the process of staging an ambush 
outside the perimeter of the Da Nang Airport.  See March 2004 
Mental Health Intake Note, VA Medical Center (VAMC), 
Birmingham, Alabama; "Appeal to Board," VA Form 9, received 
January 2005.  The Veteran also otherwise claims that his 
units were subjected to periodic enemy fire.  Review of the 
record reflects that additional development is necessary 
prior to addressing the claims on the merits.    

With respect to the service connection claim for PTSD, the 
Veteran indicated that he and his deceased friend, Isaiah 
Samuels, were in the same company in Vietnam.  See 
"Statement in Support of Claim," VA Form 21-4138, received 
March 2004.  The Veteran's DD-214 indicates that he served in 
the U.S. Marine Corps, and his military occupational 
specialty was a rifleman.  Review of the Veteran's service 
personnel records indicate that during his service in Vietnam 
he was initially assigned to "A" Company, 1st Military 
Police Battalion.  He was then assigned to "H&S" Company, 
1st Military Police Battalion (beginning December 1966), and 
finally "D" Company, 1st Military Police Battalion 
(beginning February 1967 until his departure from Vietnam).     

In an April 2004 rating decision, a November 2004 Statement 
of the Case, and a July 2007 Supplemental Statement of the 
Case, the RO determined that the Veteran's claimed stressors 
could not be verified due to lack of specificity.  See also 
July 2007 VA Memorandum (Formal Finding of a Lack of 
Information Required to Corroborate Stressors).  The RO did 
not attempt to verify the Veteran's claimed stressors.   
 
The Board finds that the Veteran has provided sufficient 
specificity to warrant further development as to several of 
his claimed stressors.  First, the RO should attempt to 
verify the death of Isaiah Samuels of "D" Company, 1st 
Military Police Battalion, on March 23, 1967.  The RO should 
attempt to verify the stressor through appropriate channels.  
These channels should include, but are not necessarily 
limited to, the U.S. Marine Corps, which should be requested 
to provide the unit history for "D" Company, 1st Military 
Police Battalion for the period of February to June 1967.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This duty 
includes obtaining pertinent service records identified by 
the Veteran or which would help substantiate his claim.  Id.    

An effort should also be made to verify whether any of the 
Veteran's other units staged an ambush during the period of 
November to December 1966, or were otherwise subjected to 
enemy fire.  Once again, this effort should include, but is 
not necessarily limited to a request to the U.S. Marine Corps 
for the unit history of "A" Company, 1st Military Police 
Battalion, between June 1966 and December 1966, and "H&S" 
Company, 1st Military Police Battalion, between December 1966 
and February 1967.  

In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.

With respect to the Veteran's claim for service connection 
for a skin disorder, review of the evidence of record 
indicates that the Veteran received treatment for his claimed 
skin disorder in 1998 at the Birmingham VAMC.  See 
"Veteran's Application for Compensation and/or Pension," VA 
Form 21-526, received January 2005.  The earliest treatment 
record associated with the Veteran's claims file is dated 
August 2003.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the appellant's complete treatment records from 
the Birmingham VAMC relating to his claimed skin condition, 
should be obtained and associated with the claims file.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Review of the record reveals that the 
RO did not provide notice as required under Dingess.  19 Vet. 
App. 473.  The fulfillment of the duty to assist further 
requires such notice.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the VBA must issue 
a VCAA letter which informs the Veteran 
as to how a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded, as required under Dingess. 

2.  The AMC/RO should also obtain and 
associate with the claims file any 
treatment records pertaining to the 
Veteran's claimed skin disorder from the 
Birmingham VAMC, dated beginning 1998 to 
2003, and after November 2004.  

3.  The RO must attempt to verify the 
Veteran's claimed stressor of the death 
of Isaiah Samuels on March 23, 1967, 
through the appropriate channels, 
including the U.S. Marine Corps, which 
should be requested to provide the unit 
history for "D" Company, 1st Military 
Police Battalion for the period of 
February to June 1967.  

An effort should also be made to verify 
whether any of the Veteran's other units 
staged an ambush during the period of 
November to December 1966, or were 
otherwise subjected to enemy fire.  This 
effort should include, but is not 
necessarily limited to a request to the 
U.S. Marine Corps for the unit history of 
"A" Company, 1st Military Police 
Battalion, between June 1966 and December 
1966, and "H&S" Company, 1st Military 
Police Battalion, between December 1966 
and February 1967.  

4.  In the event that a stressor is 
verified, the RO/AMC should note that for 
the record and schedule the Veteran for a 
VA psychiatric examination in order to 
ascertain whether he has PTSD as the 
result of such verified stressor(s).  In 
considering whether the veteran meets the 
criteria for a diagnosis of PTSD, only 
the verified stressor(s) may be 
considered.  The claims folder must be 
made available to the examiner for review 
and that it was available should be noted 
in the opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders- IV (DSM-IV).  
All necessary special studies or tests, 
including psychological testing and 
evaluation, are to be accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The RO should then readjudicate the 
claims on appeal based on all evidence 
of record.  The Veteran should be 
provided with a supplemental statement 
of the case as to the issues remaining 
on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

